                        Case 2:19-cv-01594-GMN-DJA Document 16
                                                            15 Filed 06/26/20
                                                                     06/25/20 Page 1 of 12



                    1 STEVEN B. ABBOTT, ESQ.
                      Nevada Bar No. 010303
                    2 STEVEN FOREMASTER, ESQ.
                      Nevada Bar No. 10350
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      Darrell.Dennis@lewisbrisbois.com
                    5 Steven.Abbott@lewisbrisbois.com
                      Steven.Foremaster@lewisbrisbois.com
                    6 TEL: 702.893.3383
                      FAX: 702.893.3789
                    7 Attorneys for Defendant Aramark Correctional
                      Services, LLC (incorrectly named in complaint as
                    8 Aramark Services, Inc.)

                    9
                                                        UNITED STATES DISTRICT COURT
                   10
                                                            DISTRICT OF NEVADA
                   11

                   12
                        RAUL HERRERA,                                      CASE NO. 2:19-cv-01594-GMN-DJA
                   13
                                           Plaintiff,
                   14                                                      STIPULATION AND ORDER TO
                                  vs.                                      EXTEND DISCOVERY DEADLINES
                   15                                                      (SECOND REQUEST)
                      ARAMARK SERVICES,INC., a foreign
                   16 corporation; DOES I through V; and ROE
                      BUSINESS ENTITIES I through V; inclusive,
                   17
                                    Defendants.
                   18
                   19            Pursuant to LR 26-3 and the scheduling order (Doc. 8) in this matter, Plaintiff RAUL
                   20 HERRERA, by and through his attorneys of record, the law firm GREENMAN GOLDBERG

                   21 RABY & MARTINEZ, and Defendant ARAMARK CORRECTIONAL SERVICES, LLC,

                   22 incorrectly named in the complaint as ARAMARK SERVICES, INC., (collectively “the Parties”)

                   23 by and through its attorneys, LEWIS BRISBOIS BISGAARD & SMITH LLP (collectively “the

                   24 Parties”) hereby respectfully submit their Stipulation and Order to Extend Time for Discovery

                   25 (Second Request) pursuant Rules 6(b) and 26(f) of the Federal Rules of Civil Procedure and LR
                   26 IA 6-1 and LR 26-3.

                   27            This is the Parties’ Second Request for an Extension of Time, and the same is not brought
                   28 for purposes of delay, but rather for the sole purpose of allowing the parties to diligently and
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4833-0966-0609.1
ATTORNEYS AT LAW
                        Case 2:19-cv-01594-GMN-DJA Document 16
                                                            15 Filed 06/26/20
                                                                     06/25/20 Page 2 of 12



                    1 adequately prepare their respective cases during ongoing settlement discussions or trial.

                    2            This stipulation is brought in compliance with LR 26-3 as it is filed 20 days before the

                    3 expiration of Plaintiff’s Initial Expert Disclosure deadline. Due to certain complexities in this case,

                    4
                        and in particular, the ongoing COVID-19 pandemic and resulting governmental and Court
                    5
                        precautionary restrictions, the parties jointly request a 90-day extension of the deadline for
                    6
                        plaintiff’s initial expert disclosure, defendant’s initial expert disclosures, rebuttal expert
                    7
                        disclosures, and deadline to file motion(s) to add parties or amend pleadings as detailed herein.
                    8

                    9      REASONS WHY THE DISCOVERY REMAINING WAS NOT COMPLETED WITHIN
                           THE DEADLINES CONTAINED IN THE DISCOVERY SCHEDULING ORDER
                   10
                                 The extension is sought for the following reasons:
                   11
                                 The parties acknowledge that they must be diligent in continuing discovery when they are
                   12

                   13 better able to and have moved discovery forward, however, the COVID-19 slowed down the

                   14 normal time it takes to respond to written discovery as people were working from home and

                   15 related issues that negatively impacted the situation. Nevertheless, good cause exists to extend the

                   16
                        discovery deadlines as the Parties would like to engage in meaningful discovery. Due to the
                   17
                        ongoing COVID-19 pandemic, there are certain limitations regarding deponents and their
                   18
                        availability for deposition. Also, certain discovery activities are impeded by the social distancing,
                   19

                   20 travel restrictions and other requirements currently being implemented by federal, state and local

                   21 governments. (see U.S. Dist. Ct. NV Temporary General Orders 2020-03, 2020-04 and 2020-05),

                   22            Nevada Governor Sisolak declared a state of emergency due to COVID-19. The Nevada
                   23 State Courts have subsequently issued numerous Administrative Orders indicating that the

                   24 COVID-19 emergency “as constituting ‘good cause’ and ‘excusable neglect’ warranting the

                   25 extension of time on non-essential civil case types.” (See Eighth Judicial District Court
                   26 Administrative Order 20-09 and Administrative Order 20-13). The Nevada Supreme Court has

                   27 also recommended suspending all jury trials and suggested that the current COVID-19 emergency

                   28 constitutes both “good cause” and also “excusable neglect” warranting extensions in non-essential
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0966-0609.1                                  2
                        Case 2:19-cv-01594-GMN-DJA Document 16
                                                            15 Filed 06/26/20
                                                                     06/25/20 Page 3 of 12



                    1 civil cases, such as the present case. (See Nev. Sup. Ct. AO-0013, at p.2 ¶2 and p.6 ¶8). Thus,

                    2 moving the discovery deadlines back as requested herein is a reasonable request as COVID-19 has

                    3 slowed down and/or impacted almost every aspect of life and it has delayed completion of

                    4 discovery on the current schedule.

                    5            Furthermore, essential information must be obtained that will greatly impact this case, for

                    6 instance, Plaintiff’s counsel is still continuing on working to obtain surveillance video of the

                    7
                        subject incident from an entity that is not a party to this litigation. This video is vital to this case as
                    8
                        it will clarify the events leading up to and after the subject incident that will directly affect
                    9
                        ongoing settlement discussions. In addition, discovery, deposition, motion practice, and trial
                   10
                        preparation as well as the ongoing settlement discussions hinge on the events captured by the
                   11

                   12 surveillance video and the parties would like that information before conducting depositions.

                   13            To date, the parties have exchanged documents disclosures and supplemented mandatory
                   14 disclosures as needed. Defendant has also propounded discovery, and Plaintiff has responded to

                   15
                        written discovery. Defendant granted Plaintiff multiple extensions to respond to written discovery.
                   16
                        Plaintiff has also propounded written discovery to Defendant and Plaintiff granted multiple
                   17
                        extensions to Defendant to respond to written discovery. The aforementioned COVID-19
                   18
                   19 pandemic slowed down the entire process in responding to discovery. Defendant timely responded

                   20 to Plaintiff’s written discovery but the COVID-19 pandemic caused delays in responding to

                   21 Plaintiff’s written discovery. Currently, depositions have not been scheduled due to the recent

                   22 COVID-19 preventative restrictions. Production and receipt of the aforementioned surveillance

                   23
                        video is also in progress.
                   24
                        ...
                   25
                        ...
                   26

                   27 . . .

                   28 . . .
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0966-0609.1                                    3
                        Case 2:19-cv-01594-GMN-DJA Document 16
                                                            15 Filed 06/26/20
                                                                     06/25/20 Page 4 of 12



                    1            IT IS HEREBY STIPULATED AND AGREED to by the Parties that the discovery

                    2 deadlines in this matter be continued for a period of 90 days to allow the parties additional time to

                    3
                        complete discovery, retain and disclose experts and allow parties additional time to continue
                    4
                        ongoing settlement discussions. This additional time will also account for the current COVID-19
                    5
                        preventative restrictions and any potential future preventative actions taken by federal, state and
                    6
                        local governments should they be implemented.
                    7

                    8      STATEMENT SPECIFYING THE DISCOVERY THAT HAS BEEN COMPLETED.

                    9            1.        The parties participated in the Fed.R.Civ.P 26(f) conference;
                   10            2.        Parties have made their disclosures and supplements pursuant to Fed.R. Civ. P.
                   11
                                           26.1(a)(1);
                   12
                                 3.        Defendant propounded written discovery to Plaintiff.
                   13
                                 4.        Plaintiff responded to Defendant’s written discovery.
                   14

                   15            5.        Plaintiff propounded written discovery to Defendant.

                   16            6.        Defendant responded to Defendant’s written discovery.

                   17            7.        Plaintiff has issued written discovery requesting production of materials from entities
                   18                      that are not a party to this case
                   19
                                 SPECIFIC DESCRIPTON OF DISCOVERY THAT REMAINS TO BE DONE
                   20
                                  1. Discovery response and productions from entities that are not a party to this lawsuit;
                   21
                                  2. Plaintiff’s deposition is still pending;
                   22             3. Designation of expert witnesses;
                   23             4. Designation of rebuttal expert witnesses;
                   24             5. An Independent Medical Examination of Plaintiff;
                   25             6. Fact and witness depositions will be taken including the following:
                   26                  A. Plaintiff;
                   27                  B. Plaintiff’s treating physicians;

                   28                  C. Defendant’s FRCP 30(b)(6) witnesses;
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0966-0609.1                                       4
                        Case 2:19-cv-01594-GMN-DJA Document 16
                                                            15 Filed 06/26/20
                                                                     06/25/20 Page 5 of 12



                    1                  D. Fact witnesses; and

                    2                  E. Expert witnesses

                    3             7. Additional follow up written discovery.

                    4            The Parties are diligently moving forward with discovery. The Parties hereby request an

                    5 extension of discovery deadlines and now respectfully request this Honorable Court grant this
                      joint request to move the deadline for discovery back. The Parties propose additional Interim
                    6
                      Status Reports be set to keep the Court apprised of discovery progress as detailed herein.
                    7
                              The current deadline for Plaintiff’s Initial Disclosure of Experts is Monday, August 10,
                    8
                      2020. Accordingly, this request is being brought 20 days prior to that date. Here, good cause exists
                    9
                      because the parties have been diligent in conducting discovery. However, additional time is
                   10
                      needed to complete the investigation in this matter and other related discovery and to account for
                   11
                      the current COVID-19 environment and ongoing protective measures.
                   12
                              PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
                   13
                              As a result of the above, it is requested that the discovery deadlines be continued 90 days
                   14 from their present deadlines as follows along with the addition of multiple additional joint interim

                   15 status reports to keep the Court apprised of discovery progress:

                   16       PROPOSED SCHEDULE FOR COMPLETING REMAINING DISCOVERY
                   17                                                          Current Date       Proposed Date
                   18  1st Joint Interim Status Reports                       03/20/2020         Completed
                   19  2nd Joint Interim Status Report                        09/17/2020         12/15/2020
                   20
                         3rd Joint Interim Status Report                      11/02/2020         02/01/2021
                   21
                         Amend Pleadings/Add Parties                          08/10/2020         11/09/2020
                   22
                         Plaintiff’s Initial Expert Disclosure                08/10/2020         11/09/2020
                   23

                   24  Defendant’s Initial Expert Disclosure                  09/10/2020         12/08/2020

                   25  Rebuttal Expert Disclosure                             10/12/2020         01/11/2021

                   26  Discovery Cut-off                                      12/09/2020         03/08/2021
                   27  Dispositive Motions                                    01/07/2021         04/07/2021
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0966-0609.1                                 5
                        Case 2:19-cv-01594-GMN-DJA Document 16
                                                            15 Filed 06/26/20
                                                                     06/25/20 Page 6 of 12



                    1  Joint Pretrial Order                                 04/08/2021           07/07/2021

                    2            Extensions or Modifications of the Discovery Plan and Scheduling Order:
                    3
                                 Any stipulation or motion must be made no later than 21 days before the subject deadline.
                    4
                        Requests to extend discovery deadlines must comply fully with LR 26-3.
                    5
                                                              CONCLUSION
                    6
                                 Based on the foregoing the Parties respectfully request that this Honorable Court approve
                    7

                    8 this Second Stipulation to Extend the Time for Discovery.

                    9         RESPECTFULLY SUBMITTED
                   10 DATED this 25th day of June, 2020.                  DATED this 25th day of June, 2020.
                   11

                   12 GREENMAN, GOLDBERG, RABY &                          LEWIS BRISBOIS BISGAARD & SMITH
                      MARTINEZ                                            LLP
                   13

                   14
                        /s/ William T. Martin                             /s/ Steven Abbott
                   15   ___________________________________               __________________________________
                        GABRIEL A. MARTINEZ, ESQ.                         STEVEN ABBOTT, ESQ.
                   16   Nevada Bar No. 326                                Nevada Bar #10303
                        DILLON G. COIL, ESQ.                              STEVEN FOREMASTER, ESQ.
                   17   Nevada Bar No. 11541                              Nevada Bar #10350
                        WILLIAM T. MARTIN, ESQ.                           6385 S. Rainbow Blvd., Suite 600
                   18                                                     Las Vegas, NV 89118
                        Nevada Bar No. 2534                               Attorney for Defendant
                        2700 s. Maryland Pkwy, Ste. 100
                   19
                        Las Vegas, NV 89109
                   20   Attorneys for Plaintiff

                   21

                   22 . . .

                   23 . . .

                   24 . . .

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0966-0609.1                                 6
                        Case 2:19-cv-01594-GMN-DJA Document 16
                                                            15 Filed 06/26/20
                                                                     06/25/20 Page 7 of 12



                    1                                                              Case No.: 2:19-cv-01594-GMN-DJA
                                                                                   Stipulation and Order to Extend
                    2                                                              Discovery Deadlines (Second Request)

                    3
                                                                 ORDER
                    4
                                 Based upon the Stipulation of the Parties hereto, and with good cause appearing therefore,
                    5
                        IT IS HEREBY ORDERED, that the Stipulation to Extend herein above is hereby Granted.
                    6
                                                26th day of June, 2020
                                  DATED: this _______
                    7

                    8

                    9
                   10                                      _____________________________________________
                                                             UNITEDSTATES
                                                            UNITED   STATESMAGISTRATE
                                                                             DISTRICT JUDGE
                                                                                          JUDGE
                   11

                   12
                                                                                **NOTE - The Local Rules as
                                                                                amended on 4/17/2020
                   13 Respectfully Submitted By:                                eliminated former Local Rule
                   14 LEWIS BRISBOIS BISGAARD & SMITH LLP                       26-3's requirement for Interim
                                                                                Status Reports. Therefore, the
                   15 /s/ Steven Abbott                                         parties are not required to
                      ___________________________________
                   16 STEVEN B. ABBOTT, ESQ.                                    submit an Interim Status
                      Nevada Bar No. 010303                                     Report. The parties are
                   17 STEVEN FOREMASTER, ESQ.
                      Nevada Bar No. 10350
                                                                                directed to review the revised
                   18 6385 South Rainbow Boulevard, Suite 600                   local rules for further
                   19
                      Las Vegas, Nevada 89118                                   changes.**

                   20 Attorneys for Defendant Aramark Correctional
                      Services, LLC (incorrectly named in complaint as
                   21 Aramark Services, Inc.)

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0966-0609.1                                 7
              Case 2:19-cv-01594-GMN-DJA Document 16
                                                  15 Filed 06/26/20
                                                           06/25/20 Page 8 of 12


Rainey, Sherry

From:                            Abbott, Steven
Sent:                            Wednesday, June 24, 2020 6:02 PM
To:                              'William Martin'; Foremaster, Steven
Cc:                              Rainey, Sherry
Subject:                         RE: Herrera File


Thanks Will

Best

Steven

From: William Martin [mailto:wmartin@ggrmlawfirm.com]
Sent: Wednesday, June 24, 2020 5:23 PM
To: Foremaster, Steven
Cc: Rainey, Sherry; Abbott, Steven
Subject: [EXT] RE: Herrera File




Yes you have my consent to attach my signature to the SAO.


                                           Will Martin
                                           Associate Attorney
                                           O: 702.384.1616 | F: 702.384.2990 | www.ggrmlawfirm.com
                                           2770 S. Maryland Pkwy Ste. 100 Las Vegas, NV 89109




From: Foremaster, Steven <Steven.Foremaster@lewisbrisbois.com>
Sent: Wednesday, June 24, 2020 4:33 PM
To: William Martin <wmartin@ggrmlawfirm.com>
Cc: Rainey, Sherry <Sherry.Rainey@lewisbrisbois.com>; Abbott, Steven <Steven.Abbott@lewisbrisbois.com>;
Foremaster, Steven <Steven.Foremaster@lewisbrisbois.com>
Subject: FW: Herrera File

Will,

The revised SAO is now attached. Please review and let us know asap if we can us your e-signature on same.

Foremaster

From: Foremaster, Steven
Sent: Wednesday, June 24, 2020 4:27 PM
To: 'William Martin'
Cc: Rainey, Sherry; Abbott, Steven; Foremaster, Steven
Subject: RE: Herrera File
                                                           1
              Case 2:19-cv-01594-GMN-DJA Document 16
                                                  15 Filed 06/26/20
                                                           06/25/20 Page 9 of 12

Will,

Here is the prior email with the revised SAO. Please let us know we can use your e-signature on same so we can get this
filed today. Thanks.

Foremaster

From: Foremaster, Steven
Sent: Wednesday, June 24, 2020 3:15 PM
To: 'William Martin'
Cc: Rainey, Sherry; Abbott, Steven; Foremaster, Steven
Subject: RE: Herrera File

Will,

Attached is the revised edition reflecting consistent reference to LR 26-3 and LR IC 6.1 for your review and approval.

Foremaster

From: William Martin [mailto:wmartin@ggrmlawfirm.com]
Sent: Wednesday, June 24, 2020 2:52 PM
To: Abbott, Steven; Foremaster, Steven
Cc: Rainey, Sherry
Subject: [EXT] RE: Herrera File




26.4 – my typing isn’t keeping up with my thoughts. Call me if you are confused. Sorry


                                             Will Martin
                                             Associate Attorney
                                             O: 702.384.1616 | F: 702.384.2990 | www.ggrmlawfirm.com
                                             2770 S. Maryland Pkwy Ste. 100 Las Vegas, NV 89109




From: William Martin
Sent: Wednesday, June 24, 2020 2:51 PM
To: 'Abbott, Steven' <Steven.Abbott@lewisbrisbois.com>; 'Foremaster, Steven'
<Steven.Foremaster@lewisbrisbois.com>
Cc: 'Rainey, Sherry' <Sherry.Rainey@lewisbrisbois.com>
Subject: RE: Herrera File

I meant it says 26.6 erroneously in some places. 26.4 is about responding to written discovery.




                                                             2
             Case 2:19-cv-01594-GMN-DJA Document 16
                                                 15 Filed 06/26/20
                                                          06/25/20 Page 10 of 12
                                             Will Martin
                                             Associate Attorney
                                             O: 702.384.1616 | F: 702.384.2990 | www.ggrmlawfirm.com
                                             2770 S. Maryland Pkwy Ste. 100 Las Vegas, NV 89109




From: William Martin
Sent: Wednesday, June 24, 2020 2:50 PM
To: Abbott, Steven <Steven.Abbott@lewisbrisbois.com>; Foremaster, Steven <Steven.Foremaster@lewisbrisbois.com>
Cc: Rainey, Sherry <Sherry.Rainey@lewisbrisbois.com>
Subject: RE: Herrera File

I just remembered the local rule for extension is 26-3 – some places in the SAO it was listed as 16.4


                                             Will Martin
                                             Associate Attorney
                                             O: 702.384.1616 | F: 702.384.2990 | www.ggrmlawfirm.com
                                             2770 S. Maryland Pkwy Ste. 100 Las Vegas, NV 89109




From: Abbott, Steven <Steven.Abbott@lewisbrisbois.com>
Sent: Wednesday, June 24, 2020 2:42 PM
To: William Martin <wmartin@ggrmlawfirm.com>; Foremaster, Steven <Steven.Foremaster@lewisbrisbois.com>
Cc: Rainey, Sherry <Sherry.Rainey@lewisbrisbois.com>
Subject: RE: Herrera File

Thank you Will

Best

Steven




From: William Martin [mailto:wmartin@ggrmlawfirm.com]
Sent: Wednesday, June 24, 2020 2:37 PM
To: Abbott, Steven; Foremaster, Steven
Subject: [EXT] RE: Herrera File


External Email


You have my approval to include my electronic signature on this SAO extending discovery. Thanks.




                                                             3
                Case 2:19-cv-01594-GMN-DJA Document 16
                                                    15 Filed 06/26/20
                                                             06/25/20 Page 11 of 12
                                                       Will Martin
                                                       Associate Attorney
                                                       O: 702.384.1616 | F: 702.384.2990 | www.ggrmlawfirm.com
                                                       2770 S. Maryland Pkwy Ste. 100 Las Vegas, NV 89109




From: Abbott, Steven <Steven.Abbott@lewisbrisbois.com>
Sent: Wednesday, June 24, 2020 2:08 PM
To: Foremaster, Steven <Steven.Foremaster@lewisbrisbois.com>; William Martin <wmartin@ggrmlawfirm.com>
Subject: RE: Herrera File
Importance: High

Good afternoon Will:

Please find attached the proposed SAO to extend discovery in the above-referenced matter as we discussed yesterday.
Please contact me with any questions or changes, - if none please provide consent to add your electronic signature.

Best

Steven




                                                 Steven Abbott
                                                 Partner
                                                 Steven.Abbott@lewisbrisbois.com

                                                 T: 702.693.4370 F: 702.893.3789


6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.
From: Foremaster, Steven
Sent: Tuesday, June 23, 2020 5:36 PM
To: 'wmartin@ggrmlawfirm.com'
Cc: Abbott, Steven; Foremaster, Steven
Subject: Herrera File

Will,

Would you be willing to email me the Word version of the First Request to Extend Discovery Deadlines your office filed
back in April?


Sincerely,
                                                                          4
                Case 2:19-cv-01594-GMN-DJA Document 16
                                                    15 Filed 06/26/20
                                                             06/25/20 Page 12 of 12




                                                 Steven L. Foremaster
                                                 Attorney
                                                 Steven.Foremaster@lewisbrisbois.com

                                                 T: 702.693.4304 F: 702.893.3789


6385 South Rainbow Blvd., Suite 600, Las Vegas, NV 89118 | LewisBrisbois.com

Representing clients from coast to coast. View our locations nationwide.

This e-mail may contain or attach privileged, confidential or protected information intended only for the use of the intended recipient. If you are not the
intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then
delete this email and any attachment from your computer and any of your electronic devices where the message is stored.


* * * This e-mail and any attachments may contain confidential and privileged information. If you are not the
intended recipient, please notify the sender immediately by return e-mail, delete this e-mail and destroy any
copies. Any dissemination or use of this information by a person other than the intended recipient is
unauthorized and may be illegal.

* * * This e-mail and any attachments may contain confidential and privileged information. If you are not the
intended recipient, please notify the sender immediately by return e-mail, delete this e-mail and destroy any
copies. Any dissemination or use of this information by a person other than the intended recipient is
unauthorized and may be illegal.

* * * This e-mail and any attachments may contain confidential and privileged information. If you are not the
intended recipient, please notify the sender immediately by return e-mail, delete this e-mail and destroy any
copies. Any dissemination or use of this information by a person other than the intended recipient is
unauthorized and may be illegal.




                                                                          5
